internal_revenue_service number info release date index no conex-133448-03 cc ita b2 date dear commissioner everson has asked me to respond to your inquiry dated date on behalf of a constituent who requires large quantities of wound care supplies your constituent has been advised that she may not use her employer-sponsored flexible_spending_account to purchase these supplies all employer-provided health coverage is subject_to the same exclusion rules an amount_paid for a medicine or drug can be deducted as a medical_care expense only if the item is a prescribed_drug or insulin under sec_213 of the internal_revenue_code a prescribed_drug is defined under sec_213 as a drug or biological that requires a prescription for an individual’s use thus a medicine an individual can obtain without a prescription is not a prescribed_drug for purposes of the sec_213 deduction even if a physician actually issues a prescription for it the prescription requirement does not apply to other medical_supplies such as bandages and crutches we recently issued public guidance on this issue in revrul_2003_58 i have enclosed a copy for your convenience i hope this information is helpful please call me or if you have any questions sincerely robert m brown acting associate chief_counsel income_tax accounting enclosure revrul_2003_58 2003_22_irb_959 date patient accordingly a may not deduct the cost of the aspirin under sec_213 however sec_213 does not apply to items that are not medicines or drugs including equipment such as crutches supplies such as bandages and diagnostic devices such as blood sugar test kits such items may qualify as medical_care if they otherwise meet the definition in sec_213 in this case the crutches and bandages mitigate the effect of a’s injured leg and the blood sugar test kit monitors and assists in treating a’s diabetes therefore the costs of these items are amounts paid for medical_care under sec_213 and are deductible subject_to the limitations of sec_213 holdings amounts paid_by an individual for medicines or drugs that may be purchased without a prescription of a physician are not taken into account pursuant to sec_213 and are not deductible under sec_213 amounts paid_by an individual for equipment supplies or diagnostic devices may be expenses for medical_care deductible under sec_213 subject_to the other limitations of that section drafting information the principal author of this revenue_ruling is john t sapienza jr of the office of associate chief_counsel income_tax and accounting for further information regarding this revenue_ruling contact mr sapienza on not a toll-free call issues are amounts paid_by an individual for medicines that may be purchased without a prescription of a physician deductible under sec_213 of the internal_revenue_code are amounts paid_by an individual for equipment supplies or diagnostic devices that may be purchased without a prescription of a physician deductible under sec_213 facts taxpayer a has an injured leg and uses crutches to enhance mobility while the leg is healing a uses bandages to cover torn skin on the leg a’s physician recommends that a take aspirin to treat pain in the leg a also has diabetes and uses a blood sugar test kit to monitor a’s blood sugar level a is not compensated for these expenses by insurance or otherwise law and analysis sec_213 allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income under sec_213 medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 permits an amount_paid for a medicine or drug to be taken into account for purposes of the sec_213 deduction for medical_care expenses only if the medicine or drug is a prescribed_drug or insulin sec_213 defines a prescribed_drug as a drug or biological that requires a prescription of a physician for its use by an individual because aspirin is a drug and does not require a physician's prescription for use by an individual pursuant to sec_213 its cost may not be taken into account under sec_213 even if a physician recommends its use to a
